DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020, October 12, 2021 is being considered by the examiner.
Election/Restrictions
Claims 33-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 7, 2022.
Applicant’s election without traverse of Claims 21-32 in the reply filed on February 7, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang (US 2016/0111435) in view of Noda (US 2008/0230831).	Claim 21, Pang discloses (Figs. 1 -10) a memory device comprising: 	an alternating stack of insulating layers (32, insulator layers, Para [0087]) and electrically conductive layers (46, electrically conductive layers, Para [0087]) located over (32 and 46 located over 10) a semiconductor material layer (10, semiconductor material layer, Para [0070]); 	a memory opening (Fig. 2A, 49, memory openings, Para [0044])  vertically extending through the alternating stack (49 extends through 32 and 42which becomes 46, Para [0044]); and 	a memory opening fill structure (50/60/63, memory film/semiconductor channel/drain region, Para [0061], [0077]) located in the memory opening (50/60/63 will fill 49) and comprising a vertical semiconductor channel (60, semiconductor channel, Para [0061]), a vertical stack of memory elements (50, memory film, Para [0061]) located adjacent to the vertical semiconductor channel at levels of the electrically conductive layers (50 are adjacent 60 at levels of 46, see Fig. 9B), and a drain region (63/88, drain region/drain contact via structure, Para [0077], [0099]), 	wherein the drain region (63/88) comprises a semiconductor drain portion (63, drain region is semiconductor channel 60 with dopants, Para [0077]) including a doped silicon-containing semiconductor material (63 is doped 60 where 60 may contain silicon, Para [0053] – [0057]) and contacting an end portion of the vertical semiconductor channel (Fig. 10, 63 contacts top end portion of 60 which is labeled in Fig. 9B) and another drain portion (88, drain contact via structure, Para [0099]).	Pang does not explicitly disclose a nickel-aluminum-semiconductor alloy drain portion comprising silicon.
	However, Noda discloses conductive films made of aluminum-nickel alloy with silicon (Para [0207]). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Noda, including the specific material of the conductive layer to the contact structure of Pang. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a conductive layer.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.Claim 22, Pang in view of Noda discloses the memory device of Claim 21.	Pang discloses (Fig. 9B) wherein: 	a memory film (504, charge storage element, Para [0090]) vertically extends through a subset of the electrically conductive layers of the alternating stack (under broadest reasonable interpretation 504 extends through left and right portions of 46); and 	the vertical stack of memory elements comprises portions of the memory film that are located at levels of the subset of the electrically conductive layers (since 50 comprises all of 504 it also comprises portions of 504 that are located at levels with a subset of 46).	Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang (US 2016/0111435) in view of Noda (US 2008/0230831) in further view of Siemieniec (US 2019/0341447).	Claim 28, Pang in view of Noda discloses the memory device of Claim 21.	Pang discloses wherein: 	the semiconductor drain portion (63) comprises a doped polysilicon including at least one electrical dopant species (63 is material of 60 doped with p or n-dopants, where 60 can be polysilicon, Para [0053], [0077]).	Pang in view of Noda does not explicitly disclose the nickel-aluminum-semiconductor alloy drain portion comprises a nickel aluminum silicide, and the at least one electrical dopant species.	However, Siemieniec discloses a conductive layer consisted of NiAl with doped polysilicon which may be N or P-dopants (Para [0023] , [0085]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Siemieniec, including the specific material of the conductive layer to the contact structure of Pang in view of Noda. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a conductive layer.  Sinclair Claim 29, Pang in view of Noda and Siemieniec discloses the memory device of Claim 28.	Pang discloses wherein: 	the vertical semiconductor channel comprises polysilicon having a doping of a first conductivity type (60 can be polysilicon with first conductivity type, Para [0053] , [0079]); and 	the semiconductor drain portion has a doping of a second conductivity type that is the opposite of the first conductivity type (63 can have a conductivity type which is opposite first conductivity type of 60, Para [0079]).
	Allowable Subject Matter
Claims 23-27, 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

			/ISMAIL A MUSE/                                           Primary Examiner, Art Unit 2819